Citation Nr: 0733058	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a right hip disorder. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from January 6, 1978 
to February 22, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision.  

In December 2006 the Board remanded the issue on appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.  The appeal has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
right hip disorder was denied in an unappealed April 1978 RO 
rating decision.  

2.  A January 1995 RO rating decision and an October 1997 
Board decision denied reopening the veteran's claim for 
service connection for right hip disorder based on new and 
material evidence. 

3.  The additional evidence received since the October 1997 
Board decision is cumulative and redundant of evidence 
previously of record; it does not relate to previously 
unestablished facts necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1978 RO rating decision that denied service 
connection for right hip disorder is final.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).

2.  The January 1995 RO rating decision that denied reopening 
of the veteran's claim is final.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  

3.  The Board's October 1997 decision is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2006).  

4.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
right hip disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.  

In January 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing her that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The veteran was afforded time 
to respond before the RO issued the April 2003 rating 
decision on appeal.  

In December 2006, the Board returned this appeal to the RO 
for additional notice to comply with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  A letter in January 2007 provided the 
appropriate notice, although it mis-identified the previous 
final denial as the April 2003 rating decision that is the 
subject of this appeal.  Nonetheless, the Board finds that 
this is not prejudicial to the appellant in this instance, as 
the most recent previous final denial was correctly 
identified in the February 2005 statement of the case and the 
Board's December 2006 remand as the decision of the Board 
issued in October 1997.  The January 2007 letter was issued 
before the May and June 2007 supplemental statements of the 
case, and the veteran was given an opportunity to submit new 
and material evidence to support reopening her claim.  The 
January 2007 letter also provided the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

The Board notes that neither the January 2003 nor the January 
2007 letter specifically instructed the veteran to give VA 
any pertinent evidence in her possession.  Nonetheless, she 
was advised of the need to submit new and material evidence, 
the evidence required to support a claim for service 
connection for right hip disorder, and the evidence of 
record.  The Board finds that she has accordingly been 
constructively invited to give VA all the relevant evidence 
in her possession not already of record.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  Hence, the Board 
finds that any failure on VA's part in not completely 
fulfilling the notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal.  The 
veteran's service medical records and post-service VA medical 
records have been associated with the claims file.  Neither 
the veteran nor her representative has identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having existing records that 
should be obtained before the claims are adjudicated.  Also, 
the veteran was advised of her right to a hearing before the 
RO and/or before the Board, but she waived that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for right hip disorder.  

II. Analysis
 
Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issue goes to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first address whether new and 
material evidence has been presented before the merits of a 
claim can be considered. See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

In March 1978 the veteran filed a claim for service 
connection for right hip disorder and an April 1978 RO rating 
decision denied service connection based on the fact that 
there was no evidence to show the veteran's preexisting 
condition was aggravated in service.  The veteran did not 
file a timely appeal. 

A January 1995 RO rating decision denied reopening the 
veteran's claim for service connection for right hip disorder 
based on no new and material evidence.  The veteran filed a 
timely appeal and an October 1997 Board decision also denied 
reopening the veteran's claim.  

In November 2002 the veteran filed to reopen her claim for 
service connection for right hip disorder based on new and 
material evidence.  "New" evidence is defined as evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the record since the October 
1997 Board decision includes VA treatment records and March 
2007 and May 2007 private treatment reports. 

The veteran's original claim for service connection for right 
hip disorder was denied because the medical evidence of 
record revealed that the veteran's condition existed prior to 
service, with no evidence of any permanent aggravation in 
service.  The March 2007 and May 2007 treatment reports 
stated that the veteran had right hip pain and was seeking 
physical therapy at the VA medical center.  The VA treatment 
reports stated that the veteran had complaints of right hip 
pain.  The Board finds that the newly submitted evidence did 
not state what the veteran's current right hip condition 
actually was and it did not provide any medical opinion that 
linked the veteran's current condition to military service or 
showed that the veteran's right hip pain was aggravated by 
military service. 

The additional evidence was not before the Board in October 
1997; however, it is essentially cumulative and repetitive of 
the evidence that was previously of record.  In this regard, 
it does not relate to a previously unestablished fact 
necessary to support the claim or otherwise raise a 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen the claim of service 
connection for right hip disorder.  


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for right hip disorder, the 
appeal is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


